Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark H. Whittenberger (Reg. No. 52,356) on November 30, 2021.
15.  (Currently Amended) A computing system including a processor and memory configured to perform operations comprising: 
generating a virtual storage appliance configuration file; 
querying a storage system for physical configuration information associated with deploying a virtual storage appliance based upon, at least in part, the virtual storage appliance configuration file; 
identifying one or more virtual storage appliance deployment vulnerabilities associated with the storage system based upon, at least in part, the virtual storage appliance configuration file and the physical configuration information; [[and]] 
generating a notification including the identified one or more virtual storage appliance deployment vulnerabilities; and 
preventing deployment of the virtual storage appliance in response to identifying the one or more virtual storage appliance deployment vulnerabilities.

Allowable Subject Matter
Claims 1-6, 8-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Krivenok (US 10,037,427) discloses a method of controlling startup of a virtual storage appliance including obtaining resource information about virtual resources (abstract).  Resource information is compared with resource profiles describing sets of virtual resources compatible with resource needs of the virtual storage appliance (Id.).  Remaining startup of the virtual storage appliance is enabled or disabled based on the comparison (Id.).
Sivasubramanian (US 2017/0046190) discloses a capacity risk indicator calculator that calculates a capacity risk indicator characterizing a capacity risk of a host computing resource with respect to meeting a prospective capacity demand of virtual machines (abstract).  Failure to accurately assess and predict capacity requirement may result in inability to provide a desired level of service to user of virtual machines (¶ 6).  A capacity risk is determined to assess the risk of prospective capacity demand to virtual machines not being met (¶ 7).
Protas (US 2010/0199351) discloses securing virtual machines by querying the virtual machine for preexisting vulnerabilities (abstract).  Access to the virtual machine is controlled based on a comparison of a security policy to the received preexisting vulnerabilities (Id.).
Voigt (US 10,365,943) discloses placing virtual storage appliances on servers based on a placement plan, wherein the virtual storage appliances reside within virtual machines (abstract).  Virtual machines comprising virtual storage appliances are placed col. 5:1-8).
However, none of the discovered references anticipate or obviate the claimed preventing deployment of a virtual storage appliance in response to identifying one or more virtual storage appliance deployment vulnerabilities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199